Appeal by the defendant from a judgment of the County Court, Westchester County (Leggett, J.), rendered July 9, 1979, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We find that the photographic array was not impermissibly suggestive since the array of photographs depicted men sufficiently similar in appearance so that no characteristic or visual clue would have caused the viewer to select the defendant’s photograph (see, Simmons v United States, 390 US 377, 384; People v Lundquist, 151 AD2d 505; People v Raines, 135 AD2d 842; People v Jones, 125 AD2d 333).
The defendant’s contention that his sentence constitutes cruel and unusual punishment is unpreserved for appellate review (see, People v Mateo, 144 AD2d 388). In any event, the defendant’s contention is without merit, given the fact that the sentence was part of a negotiated plea (see, People v Kimble, 153 AD2d 591) and was neither harsh nor excessive under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Thompson, Kunzeman and Spatt, JJ., concur.